DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to applicant’s amendment of claims 1, 7, 9, 10, 12 and 13 as well as the addition of claims 21 and 22.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/16/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-5, 7-14, and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the current prior art of record does not teach nor render obvious the subject matter of independent claim 1 of a tool arrangement for compacting a composite preform assembly comprising a support structure and an array of component preforms each extending from the support structure preform and spaced apart along the preform comprising a support tool defining a layup surface for the support structure preform that is a mandrel extending circumferentially about an axis and is configured for laying up the support structure preform annularly about the axis and each component preform extends axially relative to the axis between a proximal and distal end, a plurality of component mods each comprising a pair of blocks and a plurality of wedges configured to be received and cooperate with the component molds as claimed in which the component molds are circumferentially spaced around the mandrel relative to the axis to compact each preform at circumferentially spaced positions and are engaged at an axially distal end of the pair of blocks to encapsulate the distal ends of the respective component preforms in addition to the other limitations present in the claim.
The closest prior art of record, Perrier, teaches a tool arrangement for compacting a composite preform assembly comprising a plurality of component molds each comprising a pair of blocks to compact an array of preforms positioned on a support preform laid upon a support tool and teaches the use of a plurality of wedges configured to cooperate with driving surfaces of the molds similar to the manner claimed as discussed in the Non-Final Rejection mailed 04/19/2022.  However, Perrier alone or in combination with similar art such as Chauvin does not teach nor render obvious the particularly claimed subject matter of the independent claim as currently written.  Composite molding of similarly shaped impeller arrays is discussed in the art such as Gainnozzi et al. (Pub No 2013/0011269), but does not teach nor render obvious the subject matter of the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742